Title: To George Washington from William Gordon, 16 February 1789
From: Gordon, William
To: Washington, George


Ringwood in Hampshire (97 miles from London) 
My Dear SirFeby 16. 1789 
I have at length finished that arduous undertaking, in which I have been engaged for many past years. I shall have peculiar pleasure in learning that it meets with your Excellency’s approbation; & that you are not disappointed in that reliance you exercised on my honor & prudence, when you admitted me to a free inspection of your valuable papers. I apprehended it to be often necessary to introduce sentiments & information, while I suppressed the names of the writers from whose letters they were taken, & at times inserted them as though they were originally my own.
The binding, the paper, the print & the quality, will I hope satisfy the Subscribers to the History that I meant not to make a penny of them. The maps I doubt not will meet with their approbation. The benefit accruing to me from the advance of the money will be compensated for, by the insurance upon the books, & the freight which I pray you to deduct from the subsequent payments.
The cost I have been at, exclusive of the trouble, has been very great. The charges of the present edition will not fall short, I expect, of seven hundred pound sterling. One thousand sets have been printed of the demy paper, & two hundred & fifty of the best wire-wove. A set of the latter has been ordered to be very elegantly bound, & if it can be got in readiness to be sent with the forty & two sets. I beg your Excellency’s acceptance of it, as a small token of the sincere & warm affection that the writer entertains for you: which leads him to wish that your answer of May 22. 1782 to a certain proposal might appear in print in case of a second edition, while the name of the

proposer is concealed; that so the United States may have the fullest possible proof of their having made a right choice of your Excellency to the Presidency in the new Constitution, which is an event that has undoubtedly taken or will take place; & with which, I hope, you will concur notwithstanding your attachment to domestic life, upon the same principle that induced you to accept of the appointment of congress to the military command—a true patriotic desire of promoting the welfare & freedom of America.
I am warranted in looking out for another edition from the sale of the present. This makes me desirous, that if your Excellency discovers any capital mistakes, you would be so obliging as to point them out in order to future correction. Whatever alterations or additions may be made hereafter & wrought into the body of the work, I propose having printed likewise on a single sheet or more for the service of the first purchasers, that the encouragers of the work may not be the sole sufferers. Very few copies, besides those subscribed for, are or will be sent to America. Should the work be approved of on your side the water, so as to occasion any considerable demand would wish to know it that the more may be printed. The greater the number the larger the profits the expence of setting the press is the same. Was any trader to order a number, upon his sending a bill to pay for the same when ready for delivery, he should be charged only seventeen shillings ster. a set in sheets—if bound the binder’s demand in addition, beside the cost of care & putting them on board. Should particular maps, or whole sets be wanted, he should be supplied upon the most reasonable terms.
I have not yet got settled. Congregations prefer younger persons; & individuals, who have influence & are anti-Americans naturally cooperate in preventing my being chosen. But notwithstanding this & the dislike that many have entertained to me for the part I took during the late war, I am far from repenting the little share I had in the Revolution, which I consider as being a glorious part of my life. Though I have done with all public interference in politics; yet I now & then say to those protestants who do not relish the Revolution—Before many years you may be glad that it has taken place; & the United States may prove an asylum to you or your children.

Notwithstanding all the assertions in the house of commons, & Mr Fox’s declaration, there are numbers who believe that the prince has been married both by a popish & protestant priest:& no sensible man who has considered the matter & been conversant with history, but knows that the same parliamentary omnipotence that made marriage without the king’s consent illegal, can reverse a former act & legitimate a bastard, if so minded. The highest incomiums have been passed upon the prince in the debates of both houses by each party. Who but will worship the rising sun, unless he has a singularly independent spirit! Princes & Nobles possess virtues, as maids of honor do beauty by their places.
Fox & his party fairly outrun themselves, & by their over eagerness to gain too much fell into a Pitt, in which they have been held fast without being once able to get out, with all their strugglings, or to procure a single alteration in the ministerial plan of regency.
The visitation with which his majesty has been afflicted, happened at a time when the whole nation was engaged in the centurial commemoration of that Revolution which placed the Brunswick family on the throne; ⟨and⟩ his derangement furnished the occasion & opportunity for the two houses to declare in favor of the Majesty of the people to fill up the executive branch when the same was interrupted, by supporting their right, ⟨of⟩ doing it as the representatives of the last Majesty. I have laughed in this my retirement, upon observing how whigs have turned tories & tories whigs in the business of the regency: but been fully gratified that this occurrence has produced a new edition of the people’s rights, with some important additions to serve as precedents to future generations. I have enjoyed my absence from the capital during the general conversation on the subject, which has secured me from taking a part in it.
When I had seen to the delivery of the History in & about London, I retired with Mrs G. to this place, that I might escape impertinent questions; & leave every one to vent his observations upon the work at pleasure, without being betrayed into any meannesses by the censures of some & the commendations of others.
Here we have been since the 12th of December. I mean to

pitch my tent at Ipswich in Suffolk, 70 miles from the capital, where we settled in the early part of life & have many friends. Should we be spared expect to be there by the middle of May: but till you hear of my being fixed, pray you to direct all such letters as you may honor me with to the care of Mr Thos Field No 11. Cornhill London. Our not having the opportunity of enjoying the benefits of a congregation, makes it prudent in me to think of some way of adding to our present stock; & induces me to mention that if any traders or gentlemen should want any number of books from this quarter, I might find my account in supplying them, & have it in my power to do it as cheap & as completely as a bookseller by exchanging copies of my history for what I should want from them. But then I should be desirous of an order to receive the money upon sending the books, making the usual allowance for prompt payment. I should be particularly attentive to their being bound well & agreeable to direction. Should not the set of my history be in readiness to accompany the others shall forward it in a parcel to Mr Hazard the Post Master General at New York.
Mrs Gordon’s nephew Mr John Field, being now settled in a house his father has built for him I have made bold to send you four of his cards. So far as you can promote his interest without interfering with previous engagements, you will oblige me greatly by attending to it.
I trust you will find nothing in the History leading you into a suspicion of my being unfriendly to the United States of America. I can safely say that it is my daily prayer, that good government may be established among them, & that they may be an holy free & happy people.
Mrs Gordon joins most Sincerely in wishing your Excellency, your Lady, & your other dear connexions the best of blessings—many more happy & honorable days on earth & a glorious immortality as the gift of God through Jesus Christ. My respectful compliments to Dr & Mrs Stewart & children, to Mr Lund Washington & family, to the last married Mr Washington & Lady & to the young Washington who startled me at the table, before I had time for recollection, by saying that he loved the devil. I hope he will hate all that goes under that name, except the broiled & peppered gizzard or what is equally innocent.

I would wish to be remembered to all other friends, & remain my Dear Sir, Your Excellency’s most obedient servant

William Gordon

